Title: To Benjamin Franklin from Samuel Cooper Johonnot, 24 September 1781
From: Johonnot, Samuel Cooper
To: Franklin, Benjamin


Respected Sir
Lyons Monday 24 sept 1781
This will inform you of my safe Arrival at Lyons & of my Departure for Geneva tomorrow; I have taken the Liberty of addressing these two Letters to you which I shall request you to forward as soon as possible. M’r Jaume to whom I was recommended by Mess’rs Abbés & Chalus & Arnaud has treated me more like his son than like a person who is recommended to him.—
Receive sir my sincere Thanks for all your kind & good Behaviour towards me & please to accept my hearty Wishes for every Blessing this World can afford. I must conclude this Line in subscribing myself Your most humble servant
S. Cooper Johonnot.
 
Addressed: To / His Excellency B. Franklin Esq’r / at / Paris
Notation: Cooper Johonnot 24 Sept. 1781.
